DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figs. 1-3 are objected to because they include letters which are not in the English alphabet (MPEP 608.02, section V.; 37 C.F.R. 1.84 (p)(2)).  
Fig. 13 is objected to because the branch of the flow diagram that extends to the right of step s152 should be labeled with “NO”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: paragraph [0027] recites providing information to terminal 300 so that the first user can know about the safety of the second user. This contradicts paragraph [0011] which recites that the terminal 300 is used by the second user, so that the second user can know about the safety of the first user. Appropriate correction is required.

Claim Interpretation
The claims include multiple recitations of the term “opened/closed” which has been interpreted by the examiner to mean “opened and/or closed”.

Claim Objections
Claim 3 is objected to because of the following informalities:
Lines 3-4 recite “until the predetermined time has elapsed” but is presumed to mean --before the predetermined time has elapsed--.
Lines 6-7 recite “until the predetermined time has elapsed” but is presumed to mean --before the predetermined time has elapsed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “to notify that the door of the refrigerator is opened/closed”. This limitation is indefinite as it is unclear who or what is being notified, and thus one of ordinary skill in the art would not be readily apprised of the metes and bounds of the claim. For examination purposes it is presumed that it is intended for the claim to recite that system is operated to notify a user of the terminal that the door is opened/closed.
	Regarding claim 2, the claim recites “to notify that the door of the refrigerator is opened/closed”. This limitation is indefinite as it is unclear who or what is being notified, and thus one of ordinary skill in the art would not be readily apprised of the metes and bounds of the claim. For examination purposes it is presumed that it is intended for the claim to recite that system is operated to notify a user of the terminal that the door is opened/closed.
	Regarding claim 3, the claim recites “to notify that the door of the refrigerator has not opened/closed”. This limitation is indefinite as it is unclear who or what is being 
	Regarding claims 4-9, the claims are also rejected as they depend from rejected claims.
	Regarding claim 10, the claim recites “to notify that the door of the refrigerator is opened/closed”. This limitation is indefinite as it is unclear who or what is being notified, and thus one of ordinary skill in the art would not be readily apprised of the metes and bounds of the claim. For examination purposes it is presumed that it is intended for the claim to recite that system is operated to notify a user of the terminal that the door is opened/closed.
	Regarding claim 11, the claim recites “to notify that the door of the refrigerator is opened/closed”. This limitation is indefinite as it is unclear who or what is being notified, and thus one of ordinary skill in the art would not be readily apprised of the metes and bounds of the claim. For examination purposes it is presumed that it is intended for the claim to recite that system is operated to notify a user of the terminal that the door is opened/closed.

Examiner Note
Claims 1-11 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features. Specifically, while it is known to pair a refrigerator and user terminal, and to use a server 
However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763